Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Corrected Notice of Allowability is in response to the IDS filed 07/29/2021 after the mailing of Notice of Allowance on 07/02/2021.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/29/2021was filed after the mailing date of the Notice of Allowance on 07/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter

3.	Claims 9, 11-14, 16-18 allowed, See Examiner’s Amendment and NOA mailed 07/02/2021. Claim 9 is independent claim. Claims 11-18 depend from claim 9.

The following is an examiner’s statement of reasons for allowance: 	
Examiner has reviewed both the NPL references and they alone or combined, neither teaches nor renders obvious the limitations, as a whole recited in the independent claim 9. Accordingly, the Reasons for Allowance remain the same as already submitted in the NOA mailed 07/02/2021, see pages 5-10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.